DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed on July 09, 2021 is acknowledged. Claim 1 has been amended. Non-elected Invention and/or Species, Claims 11-20 have been withdrawn from consideration. Claims 1-8 and 10-20 are pending.  
Action on merits of Group I, Species 2, claims 1-8 and 10 follows.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over AMO  et al. (US Pub. No. 2003/0006444) in view of PARK et al. (US. Pub. No. 2006/0205141) of record.
With respect to claim 1, As best understood by Examiner, AMO teaches a semiconductor structure substantially as claimed including: 
a substrate (1) including a first region (Cell region) and a second region (Logic region), wherein the first region is an array region and the second region is a peripheral region; 
a mesh-like isolation structure formed on the substrate (1), wherein the mesh-like isolation structure includes: 

5a plurality of first semiconductor islands (19-20) directly disposed on the substrate (1) and separated from each other by the plurality of first electrical isolation structures (17), wherein the plurality of first semiconductor islands (19-20) are located in the first region (Cell region) of the substrate; and 
at lease a second semiconductor island (18) directly disposed on the substrate (1) and separated from the plurality of first semiconductor islands (19-20) by the second electrical isolation structure (17), 15wherein the second semiconductor island (18) is located in the second region (Logic region) of the substrate, 
wherein each of the plurality of first electrical isolation structures (17, Cell region) 10comprises a first bottom surface (bottom) in contact with the substrate and a first top surface (top) opposite to the first bottom surface (bottom), and a width of the first bottom surface (bottom) is greater than a width of the first top surface (top); 
wherein the second electrical isolation structure (17, Logic region) comprises a second bottom surface (bottom) in contact with the substrate and a second top surface (top) opposite the second bottom surface (bottom), and a width of the second bottom surface (bottom) is greater than a width of the second top surface (top), and 
wherein the width of the second top surface (top) of the second electrical isolation structure (17, Logic region) is greater than the width the top surface (top) of the first electrical isolation structure (17, Cell region). (See FIGs. 3-8). 


However, PARK teaches a semiconductor structure including: 
a substrate (1) including an active region (DRAM region); 
a mesh-like isolation structure (65) formed on the substrate (1), wherein the mesh-like isolation structure (65) includes a plurality of first openings exposing the substrate; 
a plurality of first electrical isolation structures (65) directly disposed on the substrate; 5 5 
a plurality of first semiconductor islands (68-69) directly disposed on the substrate (1) and separated from each other by the plurality of first electrical isolation structures (65), wherein the plurality of first semiconductor islands (68-69) are in the active region (Cell region), and wherein the plurality of first semiconductor islands (68-69) fill the plurality of first openings of the mesh-like isolation structure (65). (See FIGs. 3, 5).   

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the isolation structure of AMO having the mesh-like structure as taught by PARK to form the DRAM memory cell.

With respect to claim 3, each of the plurality of first islands (19-20) of AMO comprises a first portion (12 or 49, lower) disposed on the substrate and a second portion (19-20, upper) disposed on the first 20portion (lower), and a height of the second portion (upper) is greater than a height of the first portion (lower). 

With respect to claim 255, the second portion (upper) of AMO is separated from the substrate (1) by the first 26portion (lower). 
With respect to claim 6, the second portion (upper) of AMO, comprises dopants of a first conductivity type (doped).  
With respect to claim 7, first portion (49 (silicide), lower) of AMO is un-doped.
With respect to claim 10, the 20width of the second bottom surface (bottom) of the second electrical isolation structure (17 LOGIC region) of AMO is greater than the width the first bottom surface (bottom) of the first electrical isolation structure (17, Cell region). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over AMO ‘444 and PARK ‘141 as applied to claim 1 above, and further in view of KIM et al. (US Patent No. 6,893,914) of record.
AMO , in view of PARK, teaches the semiconductor device as described in claim 1 above including the plurality of first semiconductor island having an aspect ratio greater than 1.  
Thus, AMO and PARK are shown to teach all the features of the claim with the exception of explicitly disclosing the aspect ratio of the first semiconductor island being greater than 10. 
However, KIM teaches the semiconductor device including: a plurality of first semiconductor island (124) disposed on a substrate (110) including an active region (C), wherein a height-to-width aspect ratio of the plurality of the first semiconductor island is greater than 10. (See FIG. 2d).


It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over AMO ‘444 and PARK ‘141 as applied to claim 6 above, and further in view of JUNG (US Patent No. 6,239,015) of record.
AMO, in view of PARK, teaches the semiconductor structure as described in claim 6 above including the second portion (upper) comprising dopants of a first conductivity type (doped polysilicon).20

However, JUNG teaches a semiconductor structure including:
each of a plurality of first islands (110) comprises a first portion (108a/102 or 108b/103) disposed on a substrate (100) and a second portion (110) disposed on the first 20portion, wherein the second portion (110) comprising dopants of a first conductivity type (p-type or n-type),
wherein the first portion (108a/102 or 108b/103) comprises dopants of a second conductivity type (n or p) complementary to the first conductivity type (p or n). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the first portion of the semiconductor island of AMO comprising dopant of second conductivity type complementary to the first type as taught by JUNG to provide contact to the substrate.

Response to Arguments
Applicant's arguments filed September 21, 2021 have been fully considered but they are not persuasive.
Applicant argued: 
The USPTO examiner further cites PARK and asserts that this prior art document can cure the deficiency of AMO. Although FIG. 5 of PARK shows a mesh-like structure, both of the bit line landing pads 68 and the storage landing pads 69 are mounted on the active area 52, and the bit line landing pads 68 and the storage landing pads 69 have the same width. PARK at least fails to 4813-9021-2603, v. 1Application No. 16/102,125Attorney Docket No. 5481/0288PUS1Response to Final Office Action dated 27 Jul 2021Page 8 of 9disclose the width characteristic set forth in claim 1 of the subject application (i.e., the width of the second top surface of the second isolation structure is greater than the width the first top surface of the first isolation structure). 

However, firstly, Applicant clearly admitted that the isolation structure of PARK, FIG. 5, is a mesh-like structure. 
Therefore, claim 1 is obvious over AMO and PARK. 
Secondly, Applicant clearly misconstrued “the plurality of first semiconductor islands 68, 69”. These “first semiconductor islands” are located in the “first region of the substrate” or these semiconductor islands are “separated from each other by the plurality of first electrical isolation structure (mesh-like isolation structure)”.
Note that, AMO, FIG. 4, clearly teaches: the width of the second top surface of the second isolation structure (17, Logic region) is greater than the width the first top surface of the first isolation structure (17, Cell region). 
There is no hindsight here, only factual evidence. 
Therefore, claim 1 is still obvious over AMO and PARK.
 
With respect to claims 2 and 8, Applicant does not separately argue about the patentability of these claims, other than their dependent of the unpatentable independent claim 1.
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH D MAI/Primary Examiner, Art Unit 2829